Citation Nr: 1505226	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-33 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that, at the time of his death, the Veteran had not been granted service connected for any disability.  The Veteran's death certificate notes that the immediate cause of his death was acute heroin intoxication, with contributing conditions (not resulting in the immediate cause of death), to include atherosclerotic and hypertensive cardiovascular disease.  

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2014).

The Veterans Claims Assistance Act of 2000 (VCAA), specifically provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for benefits.  38 U.S.C.A. § 5103A(a)(1) (West 2002). 

As part of the duty to assist, VA shall make reasonable efforts to obtain relevant records including private records that the claimant adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).

VA Medical treatment records in April 2003 note that the Veteran received private treatment at St. Alexsius Hospital for approximately ten years.  

Thus, the RO should attempt to obtain copies of all outstanding treatment records referable to the Veteran's atherosclerotic and hypertensive cardiovascular disease.  The RO should request that the appellant provide information referable to any other VA or non-VA treatment rendered the Veteran for his atherosclerotic and hypertensive cardiovascular disease. 38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  The RO shall make reasonable efforts to contact the appellant in order to request that she provide sufficient information and authorization so that copies of all outstanding treatment records or examination testing referable to the Veteran's atherosclerotic and hypertensive cardiovascular disease can be obtained and associated with the record.  This should include any available records from the St. Alexsius Hospital. 

The letter should invite the appellant to submit any other medical evidence or treatment records in support of her claim.

2.  Thereafter, the RO must review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.
3.  After completing all indicated development, the RO shall readjudicate the claim remaining on appeal.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a Supplemental Statement of the Case.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


